DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 & 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 cites that the resonance frequency of the at least one shunt resonator is below a lower limit frequency of the filter. The specification lacks further description of a lower limit of the filter that different than the lower limit of the passband (para [0065]). In Figs. 6A&B and 8A&B, there is no description of a shunt resonator with a resonance 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 & 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 is dependent upon claim 5, which has been canceled. Claim 15 is dependent upon claim 14, which has been canceled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent 
For examination purposes, claim 6 will be considered to be dependent upon claim 4, and claim 15 will be considered to be dependent upon claim 13.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama (US PGPub 20170093372), a reference of record.
As per claim 1:
Yokoyama discloses in Fig. 4:
A filter (ladder filter 1), comprising: 
series resonators (series arm resonators S1 to S4) disposed between an input terminal (2) and an output terminal (3); 
and shunt resonators (parallel arm resonators P1-P4) disposed at different nodes between the input terminal and the output terminal, 
wherein a resonance frequency and an antiresonance frequency of at least one series resonator (S1), with antiresonance (approximately 880 MHz) 
wherein the resonance frequency of the at least one series resonator is higher than an upper limit frequency of the filter (as “an upper limit frequency” is sufficiently broad that a limit may be applied to the filter response of Fig. 4, shown as F2 in related Fig. 5, the upper limit may be set at -10 dB, such that the resonant frequency of S1, approximately 880 MHz, is outside of the upper limit of the filter response shown for F2, which is -10 dB at a value less than 860 MHz).

	As per claim 2:
	Yokoyama discloses in Fig. 4:
the resonance frequency of the at least one series resonator (approximately 880 MHz) is located between the resonance frequency of the shunt resonators (~900 MHz for P4) and a lower limit frequency of the filter (low frequency side attenuation pole is provided by parallel arm resonators P1 to P3, para [0027], P2 providing the edge of the passband, as seen in related Fig. 5).


	Yokoyama discloses in Fig. 4:
a lower limit frequency of the filter (low frequency side attenuation pole is provided by parallel arm resonators P1 to P3, para [0027], P2 providing the edge of the passband, as seen in related Fig. 5) is located between the resonance frequency (resonance frequency of P1 appears to be below 800 MHz, and is the lowest of the parallel arm resonator resonance frequencies) and the antiresonance frequency of the shunt resonators  (antiresonance frequency of P2 appears to be ~840 MHz), and an upper limit frequency of the filter (approximately 860 MHz) is located between a resonance frequency and an antiresonance frequency of another series resonator (S4, as seen in Fig. 5) among the series resonators.

	As per claim 9:
Yokoyama discloses in Fig. 4:
the at least one series resonator (S1) constitutes less than all of the series resonators (S1-S4).

Claim(s) 1-5, 7, 9-10, 13, 15-16, & 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urata (US PGPub 20200287523), a reference of record.
As per claim 1:
Urata et al. discloses in Figs. 2-3:
A filter (title), comprising: 

wherein the antiresonance frequency (fsa) of the at least one series resonator is higher than an upper limit frequency of the filter (upper limit of the passband is shown to be lower than fsa).

	As per claim 2:
Urata et al. discloses in Figs. 2-3:
the resonance frequency (fsr of L1) of the at least one series resonator is located between the resonance frequency (fcr of L5) of the shunt resonators and a lower limit frequency of the filter (edge of the passband PB).

	As per claim 3:

a difference between the resonance frequency and the antiresonance frequency of the at least one series resonator is equal to a difference between the resonance frequency and the antiresonance frequency of the shunt resonators (resonator curves are shown to have the same shapes, Fig. 3).

	As per claim 4:
	Urata discloses in Fig. 10:
a trimming inductor (parallel inductors 83P) connected to the at least one series resonator (through the parallel resonators) in parallel.
	
	As per claim 7:
	Urata discloses in Figs. 2-3:
a lower limit frequency (lower limit of passband PB) of the filter is located between the resonance frequency (fpr of L2) and the antiresonance frequency (fca of L5 or fpa of L2) of the shunt resonators, and an upper limit frequency of the filter (upper limit of passband PB) is located between a resonance frequency (fsr) and an antiresonance frequency (fsa) of another series resonator among the series resonators (the series resonator 65 being disclosed as a plurality of resonators in Fig. 2).

	As per claim 9:
	Urata discloses in Figs. 2-3:


As per claim 10:
	Urata discloses in Figs. 2-3:
A filter (title), comprising: 
series resonators (first to fourth serial resonators 65A-D) disposed between an input terminal (transmission terminal 53T) and an output terminal (antenna terminal 53A); and shunt resonators (first to third parallel resonators 67A-C and additional resonator 57) disposed at different nodes between the input terminal and the output terminal, wherein a resonance frequency (fpr of line L2) and an antiresonance frequency (fpa of line L2) of at least one shunt resonator (L2 corresponds to the parallel resonator 67, para [0086], and line L4 corresponds to parallel resonator 57, para [0089]) among the shunt resonators are respectively located within a reference frequency range (reference frequency range provided over the abscissa of Fig. 3) of a resonance frequency (fsr of L1) and an antiresonance frequency (fsa of L1) of the series resonators (series resonator 65, line L1, para [0086], shown in Fig. 3 to in the range of the abscissa of Fig. 3), and 
wherein the resonance frequency of the at least one shunt resonator is below a lower limit frequency of the filter (Line L4 is shown to have resonance frequency fca, located at a lower frequency than the lower limit of passband PB).

As per claim 13:
Urata discloses in Fig. 10:
at least one trimming inductor (parallel inductors 83P) connected to the at least one shunt resonator in series.

	As per claim 15:
Urata discloses in Figs. 2-3:
the resonance frequency of the at least one shunt resonator is lower than the resonance frequency of the series resonators (fpr < fsr).

	As per claim 16:
Urata discloses in Figs. 2-3:
the lower limit frequency (lower limit of passband PB) of the filter is located between a resonance frequency (fpr of L2) and an antiresonance frequency (fpa of L2) of another shunt resonator among the shunt resonators (the shunt resonator 67 being disclosed as a plurality of resonators in Fig. 2), and an upper limit frequency of the filter (upper limit of passband PB) is located between the resonance frequency (fsr) and the antiresonance frequency (fsa) of the series resonators.

	As per claim 18:
	Urata discloses in Figs. 2-3:
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US PGPub 20170093372) in view of Inoue et al. (US PGPub 20070046394), all references of record.
As per claim 4:

a trimming inductor connected to the at least one series resonator in parallel.
Inoue et al. discloses in Fig. 7A
	The use of a trimming inductor (inductor L21) connected in parallel to series resonators (resonator S21).
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a trimming inductor connected in parallel to the at least one series resonator of Yokoyama to provide the benefit of improving the attenuation characteristic by providing a second antiresonance point, as taught by Inoue et al. (para [0016])

	As per claim 6:
	Yokoyama discloses in Fig. 4:
the antiresonance frequency of the at least one series resonator is higher than the antiresonance frequency of a remainder of series resonatorsPage 20013057.1893 among the series resonators (as seen in related Fig. 5).

Claim 8 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urata (US PGPub 20200287523) in view of Plesski (US PGPub 20200021271).
As per claims 8:
Urata does not disclose:
the filter has a passband of 4.4 GHz to 5.0 GHz.
	Plesski discloses in Fig. 18-20

At the time of filing, it would have been obvious to one of ordinary skill in the art to choose the resonators and arrangement of the filter of Urata so as to provide a passband for the N79 communications band as a design parameter that provides the benefit of communicating using the known 5G NR standard, as taught by Plesski (para [0009]).

As per claim 17:
Urata does not disclose:
the filter has a bandwidth of 400 MHz to 800 MHz.
Plesski discloses in Fig. 18-20:
The use of resonators (X1A-X5B) in a ladder filter that has a bandwidth of 400-800 MHz (line 2010 represents the filter function, covering the N79 band, para [0098], having a bandwidth of 600 MHz, para [0009]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to choose the resonators and arrangement of the filter of Urata so as to provide a bandwidth of 600 MHz covering the N79 communications band as a design parameter that provides the benefit of communicating using the known 5G NR standard, as taught by Plesski (para [0009]).

Response to Arguments
Applicant's arguments filed 12/22/2020 with regards to Urata and Yokoyama have been fully considered but they are not persuasive.
In para 1 of page 7 of the applicant’s remarks, the applicant argues:
However, Yokoyama does not teach or suggest that the antiresonance frequency of any of the series arm resonators S1 to S4 is higher than an upper limit frequency of the filter. 
Therefore, Yokoyama does not teach or suggest "wherein the antiresonance frequency of the at least one series resonator is higher than an upper limit frequency of the filter," as recited in claim 1.
	
The examiner respectfully disagrees. The examiner has equated “an upper limit frequency of the filter” with the higher frequency edge of the passband of the filter of Yokoyama (shown as F2 in Fig. 5, where the upper limit may be considered to be at -10dB, where signal strength rapidly falls). As the applicant admits in the last paragraph of page 6 of the applicant’s remarks, Yokoyama discloses “an attenuation pole is provided at the high frequency side of the passband by the anti-resonant frequencies of the series arm resonators” where an attenuation pole is not in a passband because it does not allow a frequency to pass. As such, under the examiner’s interpretation, the limitation is met by Yokoyama. The applicant’s specification only provides description of upper and lower limit frequencies of the filter in regards to the upper and lower limits of the passband, as disclosed in para [0064-0066]. As such, the examiner’s interpretation is appropriate in light of the specification. Furthermore, no other limit is provided by the 
In para 1 of page 10 of the applicant’s remarks, the applicant argues:
However, Urata does not disclose that the antiresonance frequency fsa of the serial resonator 65 is higher than an upper limit frequency of the filter, but instead appears to disclose that the antiresonance frequency fsa of the serial resonator 65 coincides with the upper limit of the attenuation band AB. Therefore, Urata does not teach or suggest "wherein the antiresonance frequency of the at least one series resonator is higher than an upper limit frequency of the filter," as recited in claim 1.

The examiner respectfully disagrees. The examiner has equated “an upper limit frequency of the filter” with the higher frequency edge of the passband of the filter of Urata (PB in Fig. 3). As the applicant admits in the last paragraph of page 9 of the applicant’s remarks, “Urata discloses that the transmission filter 55 (line L3) functions as a filter having a range which is somewhat narrower than the frequency range (attenuation band AB) from the resonance frequency fpr of the parallel resonator 67 up to the antiresonance frequency fsa of the serial resonator 65 as the passband PB.” As such, under the examiner’s interpretation, the limitation is met by Urata, as fsa has a higher frequency than the upper edge of PB. The applicant’s specification only provides description of upper and lower limit frequencies of the filter in regards to the upper and lower limits of the passband, as disclosed in para [0064-0066]. As such, the examiner’s interpretation is appropriate in light of the specification. Furthermore, no other limit is 
In the last paragraph of page 10 to the first two paragraphs of page 11 of the applicant’s remarks, the applicant argues that:
As discussed above with reference to FIG. 3 and paragraph [0086] of Urata, Urata discloses that the transmission filter 55 (line L3) functions as a filter having a range which is somewhat narrower than the frequency range (attenuation band AB) from the resonance frequency fpr of the parallel resonator 67 up to the antiresonance frequency fsa of the serial resonator 65 as the passband PB. Urata does not disclose that the resonance frequency fpr of the parallel resonator 67 is below a lower limit frequency of the filter, but instead appears to disclose that the resonance frequency fpr of the parallel resonator 67 coincides with the lower limit o10Atty. Docket No. 013057.1893Application No.: 16/541,222f the attenuation band AB. 
Additionally, the resonance frequency fcr of the additional resonator 57 is not below a lower limit frequency of the filter. 
Therefore, Urata does not teach or suggest "wherein the resonance frequency of the at least one shunt resonator is below a lower limit frequency of the filter," as recited in claim 10.

	The examiner respectfully disagrees. The examiner has equated “a lower limit frequency of the filter” with the lower frequency edge of the passband of the filter of Urata (PB in Fig. 3). L4, which corresponds to additional resonator 57 (para [0089]), 
	It should be noted that the applicant’s use of the term “an upper limit” or “a lower limit” is not exclusive of the upper or lower limits of the passband, and is generic enough that it may be broadly interpreted as any upper or lower limit of the filter (including those of the passband). The specification does not provide support for an alternative interpretation of an absolute frequency limit of the filter.
	Applicant’s amendment does not amend the limitation of claim 5 into claim 1, and amend the limitation of claim 14 into claim 10, such that the scope of the claim amended claims is changed from that of original claims 5 & 14.
	Applicant’s arguments with regards to claims 2-4, 6-9, 11-13, & 15-18 are based on the arguments as discussed above for claims 1 & 10 upon which they are dependent. As such, the rejections thereof are sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/Examiner, Art Unit 2843